Myers, J.
This was an action by appellee to foreclose an alleged street assessment lien against appellant’s property situated on Wabash street in the city of Michigan City. From a judgment and decree of foreclosure appellant appeals to this court and has here assigned error presenting the same questions which this court considered and decided adversely to appellee in the case of Zorn v. Warren-Scharf Asphalt Pav. Co. (1908), 42 Ind. App. 213, and upon the authority of that case the judgment in this case is reversed.